DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7, 9-15, 22 and 24-33 are pending in this application.
Claims 1, 7, 9, 13, 14, 22 and 24 are currently amended.
Claims 27-33 are newly added.
Claims 3-6, 8, 16-21 and 23 are cancelled.
No new IDS has been submitted.

Response to Arguments
The previous 103 rejections to the claims 1-2, 6-15 and 19-26 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1, 2, 7, 9-15, 22 and 24-33 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1. 13 and 14,

Miller (US 2019/0036887 A1) discloses registering, by a given node associated with a plurality of nodes, a device on a decentralized identity blockchain, wherein the registered decentralized identity is controlled by the given node and defined by an identity record stored on the decentralized identity blockchain; using the registered device, for the given node, to access one or more resources of a given decentralized application-e.g. see, [0103], [0242], [0265], [0280], [0297] of Miller.

Chen et al. (US 2019/0042867 A1) discloses registering decentralized identity for a given node; wherein the identity record comprises a public key corresponding to a private key held by the given node, the public key stored in the identity is usable by at least a subset of the plurality of nodes to verify that the given node controls the identity-e.g. see, [0076], [0079], [0435], [0475] of Chen.

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 13 and 14 specific to the other limitations combination with:

wherein the identity record further comprises one or more of: a decentralized file system address pointing to immutable data stored remote from the decentralized identity blockchain; and 
a decentralized name space address pointing to mutable data stored remote from the decentralized identity blockchain.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495